DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-6, 11-15, 19-20, and 22 are allowed. 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding Claims 1 and 19, Applicant’s arguments, see Pg. 7-10, filed June 11, 2021, with respect to the 35 U.S.C. 103 rejection of Claims 1 and 19 over Paauwe (US 2007/0212214 A1) in view of Justak (US 2008/0265513 A1), and Brandon (US 5,934,684 A) are found to be persuasive. Applicant has amended Claims 1 and 19 such that the combination contains the limitations of previously presented Claims 10 and 21, which were rejected in further view of Davis et al. (US 7,648,143 B2). As pointed out by Applicant, the combination of Paauwe-Justak-Brandon does not expressly teach a radially extending fastener as claimed. Regarding the further modification by Davis, Applicant’s arguments against the modification are found to be persuasive. As best understood, Applicant argues that the pin taught by Brandon is for a particular hinging motion and it is unclear if such a motion would still be present if the fastener were reoriented as proposed. Furthermore, Applicant argues that the compensation of shaft excursions taught by Davis would be inhibited should the sections be connected by a fastener as taught by Brandon. The Office agrees with these arguments, therefore the 35 U.S.C. 103 rejections of Claims 1 and 19 have been withdrawn. The radial orientation of the fasteners in the instant application appear due to the unique connector between the seal segments exemplified in Figures 6-9 of the disclosure. Such an arrangement would not have been obvious to one of ordinary skill in the art in light of Paauwe-Justak-Brandon without improper hindsight of 
The added limitations sufficiently distinguish Claim 1 from US Patent No. 10,358,932, therefore the provisional nonstatutory double patenting rejections have been withdrawn as well.
Claims 2-6, 11-15, 20, and 22 are subsequently allowed for their dependencies upon Claims 1 and 19 respectively.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELTON K WONG whose telephone number is (408)918-7626.  The examiner can normally be reached on Mon-Fri 8:00AM - 5:00PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Court Heinle can be reached on (571) 270-3508.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ELTON K WONG/Examiner, Art Unit 3745


/Christopher Verdier/Primary Examiner, Art Unit 3745